DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Application
	Receipt is acknowledged of the amendment and response filed  3/22/2022.
Claims 1,3-14,16,17, 21, 23-25 and 27-30 are pending in the application. Claims 1 and 3-12 are withdrawn from consideration. Claims 13 and withdrawn claim 1 were amended, and new claims 27-30 were added.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 13, 14, 16,17, 21, 23-25 and 27-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Xiao, et al. (Food and Machinery (Chinese journal), Vol. 23, No. 2, pp 66-69, March 2007  (Abstract) in view of Yan et al. (Preliminary Experimental Study of the Effect of Freezing Rate on Strawberry Polyphenol Oxidase and Peroxidase Activity", Journal of Refrigeration, Vol. 4, No. 1999, pp. 36-42) (abstract)  and  Shipton J. (New Methods of Freezing Foods. In Food Preservation Quarterly (Vol 25 1965) pages 2-6), all cited in an IDS and further in view of Xiong et al. (CN101649302B).
Regarding claims 13, 21 and 24, Xiao discloses a process of   ultra-rapid pre-freezing and sublimation of moisture from a fresh strawberry, to produce a freeze-dried product with porous texture. According to the instant disclosure, strawberries are subjected to rapid freezing [0105] and sublimation [0038]. 
Xiao does not specifically disclose a cooling rate for fresh strawberry, in liquid nitrogen or that the moisture in the cooled strawberry is in the form of amorphous ice. .  However, Shipton (page 4 column 2 paragraph 2) discloses that rapid freezing of whole strawberry  is achieved by immersion of individual strawberries in liquid nitrogen wherein the cooling rate is about 100 deg. F /min   (about 38 deg. C/min) on average.  It would have been obvious to one of ordinary skill in the art to apply a cooling rate as in Shipton to fresh strawberry to achieve a rapid cooling rate and thereby preserve the structure of strawberry. The disclosed cooling rate in Shipton falls within the recited range and is close to the claimed upper limit of 40 deg. C/min.   Regarding the cooling rate values, Shipton discloses that larger pieces of food have a slower cooling rate.  It is therefore obvious that smaller pieces of strawberry, for example slices of various thicknesses would have a higher cooling rate as compared to a whole strawberry.  It would have been obvious to one of ordinary skill in the art to adjust the cooling rate to be higher for thicker slices of strawberry. Methods to increase cooling rate are well established in the general art. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Regarding cooling to a temperature of -96 deg. C in claim 24, applicant has not shown any unexpected advantages of freezing to this temperature. It is therefore considered that the temperature is selected to achieve a desired quality parameter by experimental optimization.
Yan discloses advantageously having the moisture in a cooled strawberry in a partially glassy state which by definition is amorphous ice, by optimizing the rate of cooling    to minimize damage to cell walls and release of oxidases and peroxidases. Yan therefore recognizes cooling rate as a result effective variable which is optimized to produce amorphous ice and is effective in reducing cell wall damage and release of enzymes.  One would therefore experimentally optimize a cooling rate for strawberry by routine experimentation with a reasonable expectation of success.  As a result of such adjustment of the cooling rate, and the presence of amorphous ice, an intact structure in the product is expected in a method in modified Xiao.  It is considered that due to the minimized cell wall disruption and cracking of intact strawberry, the superoxide dismutase activity in the fruit is retained.  Regarding the limitation of “by warming the cooled strawberry at a temperature of 40-90 deg. C under a vacuum condition of 133Pa to 300Pa”, Xiao and Yan do not specifically disclose these conditions. 
Xiong et al. (CN101649302B) however disclose a two-step drying method for 
preservation or maintenance of viable lactic acid bacterial preparation, wherein the vacuum degree is kept below 500Pa, the vacuum drying temperature is 25-45 deg. C, (abstract), which overlaps the claimed conditions and that [0003] the technology can maximally maintain nutrient content, color, fragrance and taste of the fresh food; the shape of food does not change substantially, and the quality is substantially the same as fresh, and the product , can be stored for a long time  without deterioration.  Water-soluble components are uniformly distributed, and concentration does not change much. Water in a frozen sample is directly sublimated at a vacuum higher than 133 Pa.
One of ordinary skill in the art looking to make a strawberry product with high SOD activity and nutrient content, substantially free of moisture and having a substantially complete internal structure,   would therefore consider sublimation under a condition of vacuum higher than 133Pa, in a of freezing and sublimation under vacuum in Xiao in view of Yan.   Xiong   discloses a condition of 500Pa for drying with retention of biological activity, which encompasses the claimed range. It would have been obvious to one of ordinary skill in the art to experimentally optimize temperature and an upper limit of degree of vacuum above 133 Pa, for retention of properties in dried strawberry,   with a reasonable expectation of success. 
Regarding claim 14 and 23, as discussed above, one of ordinary skill in the art would optimize time and temperature conditions in liquid nitrogen to obtain amorphous ice and preserve the texture of strawberry, with a reasonable expectation of success.
Regarding claims 16 and 17, Xiao discloses a fresh strawberry that is subjected to a physical treatment (slicing) (abstract).
Regarding claims 27 and 28, there is no further drying step in modified Xiao because sublimation under vacuum is employed herein, and there is no further drying.
Regarding claims 29 and 30, experimentally optimizing a time for  sublimation under vacuum under known process  conditions, is within the technical capability of one of ordinary skill in the art, and would have been routinely done in process optimization to obtain a product with pre-determined characteristics..
Claims 13, 14, 16, 17, 21 and 23-25 are therefore prima facie obvious in view of the art.

Response to Arguments
Applicant’s arguments have been fully considered, but are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
As detailed in the office action, primary reference Xiao in view of Yan and Shipton is directed to method steps as claimed  
Xiong et al. is cited to address the limitation of  the vacuum degree is kept below 500Pa, the vacuum drying temperature is 25-45 deg. C, (abstract), which overlaps the claimed conditions and that [0003]. Xiong discloses that  the technology can maximally maintain nutrient content, color, fragrance and taste of the fresh food; the shape of food does not change substantially, and the quality is substantially the same as fresh, and the product , can be stored for a long time  without deterioration.  Water-soluble components are uniformly distributed, and concentration does not change much. Water in a frozen sample is directly sublimated at a vacuum higher than 133 Pa. Applicant’s reference to the treated material in Xiong is therefore not relevant as Xiong discloses that the technology is applicable to fresh food.
It has been previously held that “[T]he test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See also In re Sneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) ("[I]t is not necessary that the inventions of the references be physically combinable to render obvious the invention under review."); and In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973) ("Combining the teachings of references does not involve an ability to combine their specific structures.").
 	Further, "[T]he use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968))”  
For these reasons, applicant’s arguments are not persuasive. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Subbalakshmi Prakash whose telephone number is (571)270-3685. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUBBALAKSHMI PRAKASH/Primary Examiner, Art Unit 1793